Citation Nr: 0408061	
Decision Date: 03/29/04    Archive Date: 04/02/04

DOCKET NO.  04-04 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel


INTRODUCTION

The veteran had active service from June 1943 to December 
1945 and from October 1949 to January 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of  
the Department of Veteran's Affairs (VA) Regional Office (RO) 
in St. Petersburg Florida.

The Board notes that the veteran was initially denied service 
connection for hypertension by means of a June 1977 rating 
decision.  However, the original claims folder has since been 
destroyed.  Accordingly, the Board will perform a de novo 
review of the evidence of record regarding the veteran's 
March 2001 submission of new and material evidence in order 
to reopen his claim for service connection for hypertension.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100 
et seq.  (West 2002), was enacted in 2000.  Among other 
things, it expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  Specifically, upon receipt of a complete or 
substantially complete application, VA must notify the 
claimant and his representative, if any, of any information 
or lay or medical evidence not previously provided that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a).  
The notice should indicate what information VA will attempt 
to obtain on the claimant's behalf.  Id.  

With respect to the VA's duty to assist, under the VCAA, the 
VA has a duty to secure an examination or opinion if the 
evidence of record contains competent evidence that the 
claimant has a current disability; and indicates that the 
disability may be associated with service, but does not 
contain sufficient medical evidence to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d).  The Board finds that the 
question of whether the veteran's hypertension is part and 
parcel of the service-connected coronary artery disease is 
inextricably intertwined with the appealed issue of service 
connection for hypertension.  Some claims are so intimately 
connected that, in the interests of judicial economy and 
avoidance of piecemeal litigation, they should be appealed 
together.  Smith v. Gober, 236 F.3d 1370, 1372 (Fed. Cir. 
2001); see generally Parker v. Brown, 7 Vet. App. 116 (1994); 
Babchak v. Principi, 3 Vet. App. 466 (1992).   Therefore, the 
Board finds that the issues are so intertwined that a remand 
is required to enable the RO to undertake additional 
development, including scheduling the veteran for an 
examination, and again to consider the issues prior to 
appellate consideration.  38 C.F.R. § 3.159(c)(4)(C).   

Accordingly, the case is REMANDED for the following action:

1. The RO must review the claims file and 
ensure that all VCAA notice obligations 
have been satisfied in accordance with 
the recent decision in Paralyzed Veterans 
of America v. Secretary of Veterans 
Affairs, as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.   

2.  The RO should schedule the veteran 
for an cardiovascular examination.  All 
indicated tests should be accomplished.  
The claims folder and a copy of this 
REMAND must be made available to and be 
reviewed by the examiner prior to the 
examination.  Thereafter, the examiner 
should express an opinion as to whether 
it as likely as not that the veteran's 
current hypertension had its onset or 
underwent an increase in severity as a 
result of his period of service.  
Additionally, the examiner should express 
an opinion as to whether the veteran's 
current hypertension is part and parcel 
or secondary to his service connected 
coronary artery disability.  The examiner 
should set forth the basis for his 
conclusion.

3.  Thereafter, the RO should then 
readjudicate the issues on appeal to 
include consideration of all evidence of 
record.  If the disposition of the claim 
remains unfavorable, the RO should 
furnish the veteran and his 
representative a supplemental statement 
of the case and afford applicable 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



